Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 06, 2015

The Court of Appeals hereby passes the following order:

A15A1131. TERRANCE ROSS v. FEDERAL HOME LOAN MORTGAGE
    CORPORATION.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Terrance Ross appealed to the superior court, which also
ruled in favor of the plaintiff. Ross then filed this direct appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Ross did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              04/06/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.